Citation Nr: 0602266	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1964.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

The Board remanded this case in October 2003 for additional 
medical development and RO adjudication.  Thereafter, the RO 
issued a supplemental statement of the case (SSOC) to the 
veteran in June 2004.  The veteran then submitted additional 
evidence to the Board, without a waiver of RO consideration.  
As a result, the Board remanded the case again in October 
2004, with instruction that the RO readjudicate the claim 
based upon the newly submitted evidence.  In November 2004, 
the RO considered the newly submitted evidence and then 
issued another SSOC to the veteran.  Upon return of the case 
to the Board in July 2005, the matter was forwarded for the 
preparation of an additional VA medical opinion after claims 
file review.  After receipt of a copy of this opinion, the 
veteran then waived his right to have the RO initially review 
this evidence in November 2005.  Thus, the case is now ready 
for appellate review by the Board. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The medical evidence of record indicates that the 
veteran's currently diagnosed tinnitus is not etiologically 
related to his period of active service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2001, 
August 2001, and March 2004 letters to the veteran from the 
RO (and the Appeals Management Center (AMC) on its behalf) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  The June 2001 and August 2001 letters provided 
notice as to the first three aforementioned notice elements, 
while the March 2004 letter addressed those elements, but 
also addressed the fourth notice element as well.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the last of these letters was 
issued to the veteran in March 2004.  Thereafter, he was 
afforded an opportunity to respond, and the AMC then 
subsequently reviewed the claim (again on the RO's behalf) 
and issued an SSOC to the veteran in November 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all pertinent VA and 
private medical records identified and/or provided by the 
veteran.  As well, the veteran was provided with VA 
examination in support of this claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis of the Claim

The evidence available for review for this appeal includes 
the veteran's service medical records, VA and private medical 
reports, and statements and argument provided by the veteran 
and his representative in support of this claim.  In reaching 
its decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The veteran claims that he developed tinnitus as a result of 
noise exposure while on active duty.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

The veteran avers that he developed tinnitus as a result of 
noise exposure in service, namely while working near jet 
aircraft, firing weapons without hearing protection, and 
being stationed at an Air Force Base in Alaska during a large 
earthquake.  

The veteran's service personnel records reflect that he 
worked as a supply clerk and linen exchange clerk during his 
period of active duty.  His service medical records do not 
refer to complaints involving ringing, buzzing, roaring, or 
clicking in either ear.  In addition, an audiological 
evaluation performed at an October 1964 service separation 
examination gave no indication of a hearing loss disability 
for VA purposes.  In this regard, audiometric testing in the 
right ear revealed a five-decibel loss at the 500 and 4,000 
Hertz (Hz) levels, and a 10-decibel loss at the 1,000, 2,000, 
and 3,000 Hz levels.  Testing in the left ear revealed a 
five-decibel loss at the 500 and 3,000 Hz levels, a 10-
decibel loss at the 1,000 and 2,000 Hz levels, and a zero-
decibel loss at the 4,000 Hz level.  Thus, according to VA 
standards, there was no indication of hearing loss in 
service.  See 38 C.F.R. § 3.385 (2005).

The evidence of record indicates that after his September 
1964 service discharge, the veteran was first treated for 
tinnitus in 1999.  To that end, treatment records from A.S., 
D.O., show that he was seen with complaints of ringing in his 
ears in January 1999.  The diagnostic assessment was chronic 
tinnitus, probable sensory neural in etiology.  An 
audiological evaluation performed in February 1999 revealed 
mild sensorineural hearing loss at the 3,000 and 4,000 Hz 
levels in the right ear, and normal hearing in the left ear.  
In a June 2001 report, Dr. S. noted that he had received a 
letter from the veteran requesting a medical opinion as to 
the  etiology of his hearing loss.  Dr. S. indicated, 
however, that he could not specifically state that noise from 
airplanes was the cause of right ear hearing loss. 

In April 2004, the veteran underwent a VA audiological 
evaluation.  A report from that evaluation notes that the 
examiner reviewed the claims file and interviewed the 
veteran.  The veteran's history of noise exposure in service 
included qualifying with a carbine once a year.  He indicated 
that he could not recall being issued hearing protection.  He 
also explained that he worked around B-47 planes while 
stationed at several Air Force bases.  He indicated that he 
worked in an office as a supply specialist, but that he would 
walk by the flight line while going to the barracks.  He 
stated that he was next to B-47 planes approximately three to 
four hours a day during his second year of active service.  
He explained that during his third and fourth years of 
service, he was stationed in Alaska, where was near F-102 
planes, as well as fighter intercepts.  He explained that at 
that time, he worked with his door open, and that these 
aircraft were only 50 to 100 feet away.  Finally, he reported 
noise exposure from an earthquake measuring 8.2 on the 
Richter scale while he was based in Alaska.  As well, he 
indicated that he had had no occupational or recreational 
noise exposure after service.  He noted that he never fired a 
weapon after service, and always had a desk job.

At the April 2004 VA examination, the veteran reported that 
he first began noticing tinnitus between 1992 and 1999.  The 
examiner indicated that the most likely etiology for the 
veteran's tinnitus was aging and noise exposure.  The 
examiner explained that aging was one factor, because the 
veteran had not worked around any noise since his service 
discharge, but his hearing threshold had dropped in both 
ears.  The examiner then stated that, "I personally don't 
feel that the tinnitus is due to the military exposure or due 
to the medicines that he has been taking."  The examiner 
then pointed out that it did not take 50 to 60 years for 
tinnitus to show up, and that in fact, it was well-documented 
that tinnitus may be the first symptom of recent noise 
exposure.  The examiner noted that the veteran did not report 
hearing loss or tinnitus while in service, to include at the 
time of his discharge examination.  However, the examiner 
also stated that, because there was an absence of noise 
exposure after service, "one might consider giving him the 
benefit of the doubt and say that it is at least as likely as 
not that military noise is causative of his tinnitus."

In support of his claim, the veteran submitted an August 2004 
graphic audiological evaluation report from Hearing Omni 
Systems.  A handwritten note on the bottom of the second page 
stated, "Tinnitus may have developed because of military 
service.  It takes years and age 50 to 60 to develop."  

The case was sent for a new VA medical opinion with claims 
file review in September 2005.  In a September 2005 report, 
the VA audiologist stated that the exact physiological cause 
of tinnitus is not known, but there are several known 
triggers, which include: loud noise exposure, advancing age, 
allergies/sinus problems, high or low blood pressure, tumor, 
cerumen-impacted ear, injury to the head or neck, and 
medications.  She further noted that tinnitus occurs in 
approximately 10 percent of normal hearing patients.  The VA 
audiologist then stated that she could not find a connection 
between active service and the onset of tinnitus some 28 to 
35 years later.  She reported that she did not concur with 
the April 2004 VA audiologist.  She then opined that the fact 
that the veteran's post-service time was somewhat free of 
noise was of limited interest, and commented that, as 
previously noted, there are many causes of tinnitus apart 
from noise exposure.  The VA audiologist concluded that in 
her opinion, tinnitus first noted 28 to 35 years after active 
service was not likely caused by or a result of active 
service.  

In light of the above, the Board finds that service 
connection for tinnitus is not warranted at this time.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  No tinnitus 
was shown in the veteran's service medical records, and is 
not documented in his medical records until 35 years after 
service discharge.  As well, the veteran reports that this 
problem did not begin until at least 28 years after service 
discharge.  

Moreover, the medical opinions of record as to the etiology 
of the veteran's currently diagnosed tinnitus preponderate 
against a finding of a positive relationship with his period 
of active duty.  First, the statement at the bottom of the 
August 2004 audiological evaluation report from Hearing Omni 
Systems, which suggested a positive etiological relationship, 
was clearly not based upon a review of the entire record, and 
was also less than definitive in its finding that the problem 
may have developed as a result of military service.  
Moreover, there was a very limited basis for this opinion, 
and there was also no indication in this report that the 
examining audiologist even diagnosed tinnitus at that visit.  
Second, the April 2004 VA examiner appeared to misapply the 
benefit of the doubt rule in his closing statement, when even 
though he already discounted a positive etiological 
relationship via his statement that he personally believed 
that the tinnitus was not the result of service noise 
exposure or medications, he added that because there was an 
absence of noise exposure after service, "one might consider 
giving him the benefit of the doubt."  At any rate, this 
last comment is also less than definitive. 

In contrast, the September 2005 VA audiologist, who had the 
entire claims file for review, including the April 2004 and 
August 2004 opinions, explained that there were many possible 
causes for tinnitus beyond noise exposure, and discounted an 
etiological relationship because of the very latent 
development of the problem in the veteran's case.  As well, 
she explained why she disagreed with the April 2004 VA 
examiner's ending suggestion that the lack of noise exposure 
after service could be a reason to consider affording the 
veteran the benefit of the doubt as to the etiology of his 
tinnitus, in commenting that there were so many other causes 
for the problem beyond noise exposure.  

Thus, the Board finds that ultimately, two of three 
audiologists who evaluated this case found that there was 
insufficient evidence to positively associate the veteran's 
currently diagnosed tinnitus with any noise exposure that he 
experienced during his four years of active duty.  As well, 
the Board finds that given the limited basis for the August 
2004 tentative opinion, as well as the lack of documentation 
to confirm that that audiologist had a thorough understanding 
of all of the pertinent facts of this case, the favorable 
evidence as to the etiology of the veteran's tinnitus does 
not place the evidence as to nexus in a state of relative 
equipoise.  As such, the evidence as to nexus preponderates 
against the claim for service connection, and it therefore 
must be denied.  Id.

As noted above, the Board has considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the veteran's claim, the evidence is not 
in a state of relative equipoise, and there is no basis to 
apply it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


